911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gorden W. SEE, Plaintiff-Appellant,v.Harold BLANDFORD, Defendant-Appellee.
No. 90-5021.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

Before MERRITT, Chief Judge and BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Gorden W. See filed a civil rights action pursuant to 42 U.S.C. Sec. 1983, claiming that he was not provided, free of charge, forms used to file an application for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  See appeals from the district court's order dismissing the case sua sponte as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we conclude that this case was properly dismissed, as it lacked any arguable basis in law or fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  See has not been denied a reasonable and meaningful opportunity to present his claimed constitutional violations to the courts by the defendant's act of charging See for copies of standard habeas corpus petition forms.   Bounds v. Smith, 430 U.S. 817, 825 (1977);  Johnson v. Parke, 642 F.2d 377, 380 (10th Cir.1981) (per curiam).  See has not alleged and the record does not show that alternative means of access to the courts were not provided to See or that the defendant's acts prejudiced See's attempts to litigate his claimed violations of constitutional rights.   Bounds, 430 U.S. at 830-31;  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.